                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

ROBIN TRUPP, Ph.D,                             )
                                               )
                            Plaintiff,         )
                                               )
                       v.                      )      No. 1:18-cv-02587-SEB-DLP
                                               )
ROCHE DIAGNOSTICS CORPORATION,                 )
                                               )
                            Defendant.         )


                                         ORDER
        This matter comes before the Court on the Defendant’s Motion for Protective

Order and/or to Quash Non-Party Document Production Subpoenas (Dkt. 55). The

motion was referred to the Undersigned for ruling and, for the reasons that follow,

is hereby GRANTED IN PART and DENIED IN PART.


   I.      Background

        The Plaintiff served as the Director of Medical and Scientific Affairs, Cardiac

(“MSA”) for the Defendant, Roche Diagnostics Corporation (“Roche”) from 2015 until

she was placed on administrative leave on August 31, 2018. [Dkt. 59 at 1.] The MSA

department is responsible for responding to various customer questions regarding

the off-label use of medication or devices. [Dkt. 56 at 4.] In early 2018, one of the

Plaintiff’s subordinates aired some concerns that Roche was “not being transparent

in educating and communicating with Roche customers about the Gen 5 STAT




                                           1
assay 1.” [Dkt. 59 at 5.] Both the Plaintiff and her subordinate believed that

additional education should be provided to Roche’s customers, hospitals and other

medical providers, to alert them to potential performance differences. [Dkt. 59 at 5;

Dkt. 56 at 4.] In March 2018, the Plaintiff brought these concerns about customer

education regarding off-label use to her supervisors. [Dkt. 56 at 5.]

        The Plaintiff claimed that the Defendant retaliated against her for raising

concerns about customer education related to off-label use of the Gen 5 STAT assay.

[Dkt. 1.] Plaintiff then filed this lawsuit on August 22, 2018, alleging that she had

been discriminated against in violation of both the False Claims Act and Family

Medical Leave Act 2. [Id.]

        During the discovery process of this action, Plaintiff previously attempted to

serve requests for production and subpoenas to five of the Defendant’s customers.

During a March 8, 2019 telephonic discovery conference, the Court instructed the

Plaintiff that she was not permitted to issue the requests and subpoenas until after

depositions and the settlement conference had been completed. The parties

participated in an unsuccessful settlement conference on April 25, 2019. Thereafter,

on April 30, 2019, the Plaintiff notified the Defendant of her intention to serve

requests for production and subpoenas to ten of the Defendant’s customers. The

parties contacted the Undersigned’s chambers to schedule a telephonic discovery



1 The Gen 5 STAT assay is used to aid in the diagnosis of a myocardial infarction. [Dkt. 56 at 3-4;
Dkt. 59 at 5.] Two different instruments can use this assay, but the instruments perform differently,
especially at different time intervals. [Id.] The differences in the testing methods, in part, led to the
Plaintiff’s concerns about customers potentially misusing the Gen 5 STAT assay.
2 The parties reference only the False Claims Act in their briefing. Accordingly, the Court will only

address the parties’ arguments in relation to the False Claims Act.

                                                    2
conference, which was conducted on May 8, 2019. Pursuant to the briefing schedule

issued by the Court, the Defendant filed the present Motion for Protective Order

and/or Motion to Quash on May 10, 2019. The Plaintiff filed a response on May 14,

2019 and the Defendant filed a reply on May 17, 2019.

   II.      Legal Standard

         Discovery is a mechanism to avoid surprise, disclose the nature of the

controversy, narrow the contested issues, and provide the parties a means by which

to prepare for trial. 8 Wright & Miller, Federal Practice and Procedure § 2001, at 44-

45 (2d ed. 1994). To effectuate these purposes, the federal discovery rules are

liberally construed. Spier v. Home Ins. Co., 404 F.2d 896 (7th Cir. 1968). See also 8

Wright & Miller, Federal Practice and Procedure § 2001, at 44 (2d ed. 1994).

         Rule 26 of the Federal Rules of Civil Procedure permits the discovery of

nonprivileged matter “that is relevant” to a party’s claim or defense and

“proportional” to the needs of a case, considering the importance of the issues at

stake, the importance of the discovery in resolving those issues, the amount in

controversy, and the weighing of burdens and benefits. See Rule 26(b)(1). The Court

must restrict the frequency and extent of discovery otherwise permitted under the

rules if it determines that “(iii) the proposed discovery is outside the scope

permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). “Discovery must hew closely

to matters specifically described in the complaint lest discovery, because of its

burden and expense, become the centerpiece of litigation strategy.” McCartor v.




                                            3
Rolls-Royce Corp., No. 1:08-cv-00133-WTL-DML, 2013 WL 5348536, at *7 (S.D. Ind.

Sept. 24, 2013).

      When determining whether to enforce a discovery request, the court must

weigh the need for the information, the breadth of the request, the time period the

discovery covers, the particularity of the documents, and the burden imposed.

United States Securities and Exchange Commission v. Haab, No. 1:15-cv-00659-

JMS-MJD, 2016 WL 6610851, at *2 (S.D. Ind. Nov. 9, 2016) (citing Charles v.

Quality Carriers, Inc., No. 1:08-cv-00428-RLY-JMS, 2010 WL 396356, at *1 (S.D.

Ind. Jan. 28, 2010)). The limits and breadth of discovery expressed in Rule 26 are

applicable to non-party discovery under Rule 45. E.G. Advisory Committee Note

regarding 1991 amendments to Rule 45 (“non-party witness is subject to the same

scope of discovery under this rule as that person would be as a party to whom a

request is addressed pursuant to Rule 34.”). Noble Roman’s Inc. v. Hattenhauer

Distrib. Co., 314 F.R.D. 304, 306 (S.D. Ind. 2016) (citing Jackson v. Brinker, 147

F.R.D. 189, 193-94 (S.D. Ind. 1993) (internal citations omitted).

      Federal Rule 26(b), describing the scope and limits of discovery, was amended

effective December 1, 2015, to once again protect against over-discovery and to

emphasize judicial management of the discovery process. United States ex rel.

Conroy v. Select Med. Corp., 307 F. Supp. 3d 896 (S.D. Ind. 2018). Magistrate judges

enjoy extremely broad discretion in controlling discovery. Jones v. City of Elkhart,

Ind., 737 F.3d 1107, 1115 (7th Cir. 2013). A court may issue a protective order, on




                                          4
motion or its own initiative, to limit discovery if it is outside the scope permitted by

Rule 26(b)(1). Fed. R. Civ. P. 26, 2015 Advisory Committee Notes.


   III.   Discussion

      In March 2019, the Plaintiff originally sought to send non-party subpoenas to

five (5) of the Defendant’s customers. The Plaintiff now seeks to issue non-party

subpoenas and requests for production to ten (10) of the Defendant’s customers.

These customers include several of the most widely known hospital systems in the

nation, including Mayo Clinic and Cleveland Clinic. The subpoenas seek all patient,

Medicare, and Medicaid billing records related to the Gen 5 STAT assay for a

seventeen-month period. The Defendant asks this Court to issue a protective order

pursuant to 26(c) because the discovery requests exceed the scope of Rule 26, or to

quash the Plaintiff’s subpoenas pursuant to Rule 45 because they are unduly

burdensome. The Plaintiff argues that the discovery requests are limited and

proportional to her contention that she engaged in protected activity under the

False Claims Act (“FCA”), or that the Defendant does not have standing to move to

quash the subpoena and that creating additional attorney work is not a valid reason

for preventing discovery.

      A. Motion to Quash

      As an initial matter, the Court notes that Federal Rule of Civil Procedure 45

requires a motion to quash to be directed to the court for the district where

compliance is required. See Fed. R. Civ. P. 45(d)(3)(A). Here, the Plaintiff’s proposed

subpoenas require compliance in eight different states, none of which are Indiana.

                                           5
Therefore, this Court cannot consider a Rule 45 motion related to the Plaintiff’s

proposed non-party requests. Accordingly, the portion of the Defendant’s motion

requesting that this Court quash the Plaintiff’s non-party subpoenas is DENIED.

The Defendant alternatively requested a protective order related to the non-party

subpoenas pursuant to Rule 26(c). This request is properly before the Court and will

be addressed herein.

         B. Motion for Protective Order

         This is a single-plaintiff employment discrimination suit, with the Plaintiff

alleging retaliation for pursuing an FCA action. The FCA prohibits any person from

making false or fraudulent claims for payment to the United States. 31 U.S.C. §

3729(a). An employee can pursue a claim for unlawful retaliation if she was

discharged “because of lawful acts done by the employee ... in furtherance of an

action under” the False Claims Act. 31 U.S.C. § 3730(h). In other words, a plaintiff

must prove that [s]he was engaged in protected conduct and was fired “because of”

that conduct. United States ex rel. Uhlig v. Fluor Corp., 839 F.3d 628 (7th Cir.

2016).

         The Plaintiff here alleges that her employer retaliated against her for

engaging in protected activity in furtherance of an FCA action. According to the

Seventh Circuit, actions are taken “in furtherance of” an FCA enforcement action

and thus “protected” if “ ‘(1) the employee in good faith believes, and (2) a

reasonable employee in the same or similar circumstances might believe, that the

employer is committing fraud against the government.’ ” Fanslow v. Chicago Mfg.



                                             6
Ctr., Inc., 384 F.3d 469, 480 (7th Cir. 2004) (emphasis added) (quoting Moore v. Cal.

Inst. of Tech. Jet Propulsion Lab., 275 F.3d 838, 845 (9th Cir. 2002)). This test

involves an objective component as well as a subjective one. Fanslow, 384 F.3d at

479–80. Thus, the employee must use this test to “show that an FCA action is a

‘distinct possibility’ at the time of the investigation.” Id. (citing Neal v. Honeywell

Inc., 33 F.3d 860, 864 (7th Cir. 1994)).

      A retaliation plaintiff need not be able to prove fraud on the merits, and may

proceed under Section 3830(h) independently of a qui tam action. United States ex

rel. Kietzman v. Bethany Circle of King’s Daughters of Madison, Indiana, Inc., 305

F. Supp. 3d 964, 981-82 (S.D. Ind. 2018). “Congress intended to protect employees

from retaliation while they are collecting information about a possible fraud, before

they have put all the pieces of the puzzle together.” Fanslow, 384 F.3d at 481.

      FCA cases, including this case, are not about whether a third party

committed fraud against the government; the relevant consideration for an FCA

retaliation case is whether the Plaintiff is investigating whether his or her employer

committed fraud against the government. Plaintiff’s non-party requests here seek

the billing records for 10 hospital systems across the country, none of which are the

Plaintiff’s employer. The Court struggles to determine how, for example, Mayo

Clinic’s billing records related to the Gen 5 STAT assay will offer any proof, support,

or information as to the Plaintiff’s claim that her employer, Roche, committed fraud

or permitted fraud against the government. The actions of a third party are not the




                                            7
actions of the Defendant, and neither party has presented persuasive or controlling

authority to support such a proposition.

         This Court not only has the power, but also the duty to manage discovery

actively and to limit discovery that exceeds its proportional and proper bounds.

Noble Roman’s, 314 F.R.D. at 306. The Plaintiff’s expansive non-party requests seek

billing records from various hospital systems; based on the briefing, the Court

concludes that these requests do not seek relevant information and are vastly

disproportional to the needs of this case. The requests, therefore, fall outside the

scope of discovery permitted by Rule 26(b)(1). Fed. R. Civ. P. 26(b)(1). Thus, the

Undersigned finds that a protective order is appropriate to enforce the scope and

extent of the discovery process.


   IV.      Conclusion

         Accordingly, the Defendant’s Motion for Protective Order and/or to Quash

Non-Party Document Production Subpoenas is GRANTED IN PART and

DENIED IN PART. The request to quash pursuant to Rule 45 is DENIED for lack

of jurisdiction. For the reasons noted above, the request for a protective order

pursuant to Rule 26(c) is GRANTED.

         So ORDERED.


      Date: 5/24/2019




                                           8
Distribution:

All ECF-registered counsel of record via email




                                         9
